Citation Nr: 0615932	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  01-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left leg disorder, to 
include an ankle disability (left leg and ankle disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran performed verified active duty service from May 
1977 to May 1980, as well as an additional five years and 
eight months prior thereto.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  The Board remanded the matter in January 2004. 

The record raises the issue of entitlement to an increased 
evaluation for residuals of a left knee injury.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  The veteran is service connected for residuals of a left 
knee injury, currently evaluated as 20 percent disabling. 

2.  The competent evidence of record does not show the 
veteran currently has a separate left leg and ankle disorder 
that is related to service.


CONCLUSION OF LAW

A left leg and ankle disorder was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he has a left leg and ankle disorder 
as a result of his military service.  Specifically, he 
relates that his injuries stem from jumps during parachuting 
training exercises.  It is requested that the veteran be 
afforded the benefit of the doubt.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  If a condition noted during 
service was not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing the Board may accept 
one medical opinion and reject others.  Id.  At the same time 
the Board cannot make its own independent medical 
determinations and it must have plausible reasons, based upon 
the medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board initially notes 
that service connection is in effect for residuals of a left 
knee injury.  

Secondly, the veteran's service medical records reflect a 
complaint of pain in the left leg after having jumped off a 
truck in September 1972.  Notably, no pertinent diagnosis was 
rendered, and there is no evidence an X-ray study was ever 
conducted to reveal potential pertinent pathology.  At his 
March 1980 separation examination neither a left leg disorder 
nor a left ankle disability were diagnosed.

Postservice, there is no competent evidence that the 
appellant currently suffers from either a left leg disorder 
or a left ankle disability, save for the previously service 
connected left knee disorder.  See VA examination report 
dated in October 2005.  Indeed, during his VA examination, 
the veteran explicitly denied any left leg or left ankle 
complaints.  Additionally, while an April 2001 treatment 
record from John H. Hedger, M.D., included a notation 
referring to a left ankle complaint, no physician, including 
Dr. Hedger, has ever diagnosed a current left ankle 
disability.  

To grant service connection there must be competent evidence 
of a current disability.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Here the record is devoid of competent 
evidence that the veteran currently has a left leg and ankle 
disorder.  Further, no physician has linked such a disorder 
to service.  Thus, because none of the medical evidence of 
record includes a current diagnosis for the disability at 
issue on appeal, service connection is denied.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. § 3.303.

In reaching the above conclusions, the Board has not 
overlooked the veteran's or his representative's written 
statements to the RO.   While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because lay persons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current diagnosis of a problem.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements addressing his disability are not 
probative evidence as to the issue on appeal.

Moreover, as the evidence overwhelmingly preponderates 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the record shows that 
VA notified the veteran that establishing entitlement to 
service connection for a disability requires, among other 
things, competent evidence of a current disability.  See, 
e.g., the December 2001 VA correspondence.  Following the 
June 2000 rating decision the veteran had an opportunity to 
participate meaningfully in his claim.  The claim was 
thereafter readjudicated in November 2002.  Notably, this 
claim is denied because the veteran does not meet the 
statutory threshold for entitlement to service connection for 
left leg and ankle disorder, i.e., he does not present 
competent evidence of a current disability.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  

Finally, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, because the decision is 
mandated by the veteran's failure to meet basic prerequisites 
for service connection, the Board is entitled to go forward 
with adjudication of the claim regardless of whether or not 
VA provided adequate notice and assistance as required by the 
VCAA.   38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.


ORDER

Entitlement to service connection for a left leg and ankle 
disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


